ORDER
This is an appeal by certiorari from an interlocutory decree overruling a motion to dismiss the bill of complaint and from a decree granting a temporary restraining order. The appeal was prosecuted under Rule 34 of the Rules of this Court.
The record and briefs have been examined and Mr. Justice WHITFIELD, Mr. Justice BUFORD and Mr. Justice CHAPMAN are of the opinion that the writ of certiorari should be *Page 3 
granted and the judgment appealed from quashed, while Mr. Chief Justice TERRELL, Mr. Justice BROWN, and Mr. Justice THOMAS are of the opinion that the writ of certiorari should be denied.
When the members of the Supreme Court sit en banc for the consideration of appeals under Rule 34 of the Rules of this Court and after full consultation, it appears that the members of the Court are premanently and equally divided in opinion as to whether the writ of certiorari should be granted and there is no prospect of an immediate change in the personnel of the Court, the writ will be denied and the decree or order below affirmed.
It is accordingly ordered, adjudged, and decreed that the decree appealed from be affirmed.
Affirmed.
TERRELL, C. J., WHITFIELD, P. J., BROWN, BUFORD, CHAPMAN and THOMAS, J. J., concur.
               ON CERTIORARI — ON RECONSIDERATION